Citation Nr: 1145199	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-05 996			)	DATE
						)
						)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a left shoulder and arm disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating higher than 50 percent for depressive disorder, not otherwise specified.

4.  Entitlement to an increased (compensable) rating for positive tuberculin.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a March 2007 RO decision that, in relevant part, granted service connection for depressive disorder not otherwise specified (NOS) and assigned an initial 10 percent rating retroactively effective from March 13, 2006, so back to the day after the Veteran's military service ended when he returned to life as a civilian.  The RO denied his claims for service connection for a left shoulder and arm disability and a low back disability.  He appealed the denial of service connection for these disabilities and for a higher initial rating for his depressive disorder.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for variances in the severity of his disability).

An RO hearing was requested and scheduled, but in a March 2008 statement the Veteran cancelled his hearing request.

This appeal also stems from a May 2008 rating decision that denied a TDIU.  The Veteran subsequently requested another RO hearing, and a hearing was scheduled for May 2011.  But he again withdrew his hearing request in a June 2011 statement.

In a June 2008 decision, the RO granted a higher 30 percent rating for the depressive disorder with the same retroactive effective date of March 13, 2006.  And in an even more recent December 2009 decision, the RO granted an even higher 50 percent rating for the depressive disorder, initially only effective as of October 9, 2009.  The Veteran appealed for an earlier effective date for this higher rating, and in a February 2011 decision since issued the RO granted an earlier effective date of March 13, 2006, so back to the day following the conclusion of his service.  In a May 2011 letter, the RO informed him that this decision satisfied his appeal for an earlier effective date for this higher 50 percent rating for his depressive disorder, and this is indeed the earliest possible effective date he may receive for this higher rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  He has continued to maintain that he is entitled to an even higher rating for his depressive disorder, however, so there remains an appeal concerning this issue.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, unless he expressly indicates otherwise).

The Board is remanding the claims for service connection for a left shoulder and arm disability, also for a low back disability, and for a higher rating for the positive tuberculin and a TDIU because these claims require further development before being decided.  The remand of these claims to the RO will be via the Appeals Management Center (AMC).  However, the Board is going ahead and deciding the claim for a rating higher than 50 percent for the depressive disorder.


FINDING OF FACT

The Veteran has reduced reliability and productivity on account of his depressive disorder, NOS.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent for this disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claim for service connection was sent to the Veteran in February 2007, so prior to initially adjudicating this claim and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in February 2008, also SSOCs in June 2008, December 2009, and November 2010 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher rating.  He also received additional notice by way of a letter dated in July 2008.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for several VA compensation examinations to assess and reassess the severity of his depressive disorder, which, as mentioned, is now the determinative downstream issue.  Only if the record is found to be inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for this disability was in October 2009, so relatively recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  By way of a statement dated in June 2011, the Veteran requested another VA examination to reassess the severity of this disability.  But the Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim insofar as reassessing the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The rating for this disability started at 10 percent, subsequently was increased to 30 percent, and then to its current level of 50 percent based on existing evidence in the file showing this greater level of impairment dating all the way back to the Veteran's service.  So the evidence in the file addresses the severity of this disability for the entire period at issue, i.e., since service to the present.

In addition, the Veteran stated in his April 2008 claim for a TDIU that he planned to seek disability benefits from the Social Security Administration (SSA).  The RO requested any available records from the SSA in March 2010, and by way of a letter dated in March 2010 also requested a copy of any such records from the Veteran personally.  No response is on file from either the SSA or him as to whether he has actually filed for SSA disability benefits.  By way of a letter dated in March 2010, however, he responded to the RO's letter, indicating he was working part-time and, therefore, did not complete the requested forms regarding his employment.  If the evidence indicates he is receiving SSA disability payments, then VA's duty to assist requires that VA obtain the SSA's disability determination and the medical records underlying it, but only when these records are potentially relevant to the claim at issue before VA.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  And, here, it does not appear the Veteran actually is receiving disability benefits from this other Federal agency, even if he initially had intended to file a claim and even assuming the claim would have been at least partly predicated on his depressive disorder.  The Board therefore finds that a remand to obtain records from the SSA would serve no useful purpose and instead would impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran and only cause further delay in an already lengthy appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).

The Board is therefore satisfied that VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.

II.  Whether a Higher Rating is Warranted

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


As already mentioned, the Veteran initially had a 10 percent rating for his depressive disorder, then a 30 percent rating, and now a 50 percent rating.  This 50 percent rating, however, extends all the way back to the day following his discharge from service, so he has received compensation at this higher level since the conclusion of his service.  His rating therefore has not been "staged", per se, although it has been acknowledged that those initial 10 and 30 percent ratings were incorrect inasmuch as they did not sufficiently compensate him for his level of social and occupational impairment.  In continuing to appeal, he maintains that even this higher 50 percent rating is insufficient.

The 50 percent rating for the depressive disorder is under 38 C.F.R. § 4.130, Diagnostic Code 9435, pertaining to mood disorder, NOS.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  But the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In other words, the listing of criteria in a particular Diagnostic Code is not exhaustive or all-inclusive.  Rather, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3

According to Diagnostic Code 9435, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  And although the extent of social impairment is considered, the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (i.e., the DSM-IV).  The DSM-IV provides guidance for the nomenclature employed in 38 C.F.R. § 4.130, the General Rating Formula.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126 ; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job). 

VA outpatient records dated from 2008 to 2010 reflect treatment, including the prescription of medication, for the depressive disorder.  Whereas earlier dated VA outpatient treatment records from 2007 do not concern this psychiatric disorder.

During a March 2007 VA psychiatric examination, the Veteran reported that he was a full-time student, was married, and the father of two children.  He lived with his wife and children and described his family relationships as normal with ups and downs.  He said he did not have too many social relationships.  He went to the movies and on family outings.  He had no history of suicide attempts.  He said he had been involved in several fights since separation from service.  He had quit drinking alcohol one month earlier.  He reported trouble sleeping with nightmares, once or twice per month, which began in May 2005, after an attack on his base.  He also complained of severe daily irritability.  On examination, he was clean, psychomotor activity was unremarkable, speech was spontaneous, attitude toward the examiner was cooperative, affect was full, mood was good, and attention was intact.  He was correctly oriented to person, place and time.  Thought process and content were unremarkable.  There were no delusions.  He had sleep impairment and felt tired.  He had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks or homicidal or suicidal thoughts.  Impulse control was good, and there were no episodes of violence.  He was able to maintain minimum personal hygiene, and had no problems with the activities of daily living.  Recent, remote, and immediate memory were normal.  The examiner noted that the Veteran was a full-time student and a part-time security guard.  The Axis I diagnosis was depressive disorder NOS, and alcohol abuse in early remission.  No other mental disorder was found.  The GAF score was 70.

The examiner opined that the Veteran did not have total occupational and social impairment due to the symptoms of his psychiatric disorder.  She opined that the Veteran's psychiatric symptoms did not result in deficiencies in the following areas:  judgment, thinking, family relations, work, mood or school.  The examiner indicated that the Veteran did not have reduced reliability and productivity due to psychiatric symptoms, and did not have occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to psychiatric symptoms.  The examiner opined that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.

During an April 2007 VA general medical examination, the Veteran was alert and oriented in time, place and person, with no gross cognitive dysfunction.  He had adequate hygiene, was appropriately dressed, and cooperative.

In February 2008, the Veteran submitted a medical record from a fee-basis physician, J.A.J.  Dr. J. indicated the Veteran reported that he suffered from recurrent nightmares of traumatic war experiences, could not cope with groups, did not visit shopping centers, was quarrelsome and verbally aggressive, and had no tolerance levels.  He said he preferred not to fall asleep in order not to dream.  He said loud noises threw him to the floor, and he was overvigilant.  He reported frequent suicidal and death wishes, poor memory and concentration, and did not even tolerate his "sons."  The physician opined that the Veteran was suffering from severe manifestations of major depression and severe posttraumatic stress disorder (PTSD).  He stated that the overall prognosis was very severe, and that substantial improvement of importance was unlikely to occur.  He said there was a suicidal risk, and the GAF score was only 40.

During an April 2008 VA mental status evaluation, the examiner indicated the claims file had been reviewed for the pertinent history.  The Veteran reported that he had trouble sleeping with war-related nightmares, five times per week, severe.  He also complained of severe irritability, a low tolerance to crowds, lack of concentration, daily anger.  On examination, he had disheveled clothes and was tearful.  His speech was hesitant; attitude toward examiner cooperative, affect constricted, mood depressed, attention intact, and he was oriented to person, place and time, and his thought process and content were unremarkable.  He had no delusions or hallucinations.  He understood the outcome of behavior and understood that he had a problem.  He had sleep impairment that resulted in tiredness.  He did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living.  Recent, remote, and immediate memory were normal.  The examiner noted that the Veteran was a college student and had had to quit his job as a security guard because of a fight with another employee.  The Axis I diagnosis was depressive disorder NOS.  The GAF score was 60.

The examiner opined that the Veteran did not have total occupational and social impairment due to the symptoms of his psychiatric disorder.  She opined that the Veteran's psychiatric symptoms did not result in deficiencies in the following areas:  judgment, thinking, family relations, work, mood or school.  The examiner indicated that the Veteran did not have reduced reliability and productivity due to psychiatric symptoms, and did not have occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to psychiatric symptoms.  The examiner opined that the Veteran's psychiatric symptoms were controlled by continuous medication.

An April 2008 VA psychiatry admission evaluation note dated later on the same day as the VA compensation examination reflects that the Veteran had no prior psychiatric history.  He reported multiple depressive symptoms and complained of poor sleep and anxiety.  He had no suicidal or homicidal ideas and was in full contact with reality.  Medication was prescribed for his depression and anxiety.  The diagnostic impression was depressive disorder NOS and anxiety disorder NOS.  The GAF score was 60.  It was noted that he had separated from his wife, was unemployed, and had economic problems.

A subsequent April 2008 VA outpatient treatment record reflects that the Veteran had resumed work as a security guard earlier that week.  He said he had been married for nine years, had two daughters, and recently had separated from his wife.  He stated that since beginning Lorazepam, he had been sleeping well, although at times he had experienced hallucinations.  He was also taking Celexa, but remained isolated, with crying spells, low libido, low energy, and decreased energy for daily activities.  Due to concentration problems he had to drop most of his engineering classes.  He had no suicidal or homicidal ideas and "reported no hallucinations."  His last angry outburst and discussion with a family member was earlier that week.  The examiner noted that the Veteran had good eye contact, was cooperative, was appropriately dressed and groomed, had spontaneous vocal speech of low volume and adequate rate of production.  His mood was sad, and his affect was sad, stable, and mood-congruent.  He was coherent, relevant and logical.  He did not have loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or disorders of perception.  He was alert and fully oriented to person, place and time.  His memory and concentration were preserved, and insight and judgment were good to test.  The diagnosis was depressive disorder NOS, and the GAF score was 60.

In a February 2009 addendum, Dr. J. stated the Veteran was suffering from major depression and PTSD.

During an October 2009 VA psychiatric examination, the Veteran reported that he was prescribed daily medication for his psychiatric disorder, but that he had had no medication available for six months.  He reported that he slept only three hours per night and had severe nightmares.  He reported decreased concentration with memory deficits for recent facts, of a moderate severity for the past three years.  He reported intolerance to crowded places and became angry.  He said he had been in fights and lost jobs because of that.  He had been living at his mother's house for one year and was separated from his wife.  

On objective mental status examination, he was clean and casually dressed.  He was restless, his speech was unremarkable, his attitude to the examiner was attentive, and his affect was appropriate.  When asked to describe his mood, he said he was tired.  Attention was intact; he was able to do serial sevens and was able to spell a word backwards and forwards.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  He had no delusions or hallucinations.  The examiner indicated the Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks or homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  

He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living.  Remote and recent memory were normal, and immediate memory was mildly impaired.  He reported that he was unemployed and was fired from his job as a security guard one month earlier because he had problems with his supervisor.  He contended that his unemployment was due to the effects of his psychiatric disorder.  The Axis I diagnosis was depressive disorder NOS, and the GAF score was 65.  The examiner opined that the Veteran did not have total occupational and social impairment due to the symptoms of his psychiatric disorder.  He opined that the Veteran's irritability with anger outbursts resulted in deficiencies in the following areas:  judgment, thinking, family relations, work, and mood.  He indicated that the Veteran was depressed and anxious.  The examiner also indicated the Veteran had reduced reliability and productivity in jobs since his separation from service.

In a statement dated in March 2010, the Veteran indicated he was working on a part-time basis.

These treatment records and his personal statements reflect that his depressive disorder NOS was less severe at the time of his March 2007 VA examination than it was during his more recent VA examinations, as partly evidenced by the fact that the initial examiner listed a GAF score of 70, indicating just relatively mild symptoms, and since that examiner also indicated the Veteran's psychiatric symptoms were not severe enough to interfere with his occupational and social functioning at that time.  Moreover, there is no evidence of any evaluation or treatment for a psychiatric disorder until 2008, although the RO has made the higher 50 percent rating retroactively effective to March 13, 2006, so back to the conclusion of the Veteran's service and thereby encompassing the entire period at issue.


Since 2008, the Veteran has been assigned GAF scores that are predominantly 60, with the single exception of the February 2008 examination by a fee basis examiner, Dr. J., who found that the Veteran's psychiatric symptoms were severe and indicated a GAF score of only 40.  This lesser score was more the exception than the rule, however, so on the whole the Veteran has not shown this level of social and occupational impairment - rather, impairment more commensurate with his existing 50 percent rating.  Hence, the 50 percent rating is most appropriate.  38 C.F.R. §§ 4.3, 4.7.

Dr. J. found that the Veteran could not tolerate his "sons," but the record, including statements from the Veteran himself, indicates he instead has two daughters, not sons.  In light of this patent discrepancy, the Board questions the thoroughness and accuracy of the February 2008 examination by Dr. J., and resultantly assigns it less probative weight.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, at 1481, cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board is vested with this responsibility.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).


Throughout the rating period on appeal, i.e., from the time of the Veteran's discharge from service until now, the weight of the evidence shows there has been no evidence of suicidal ideation; obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; or neglect of personal appearance.  There similarly is no indication in either his treatment records or the reports of his VA compensation examinations suggesting he has experienced near-continuous panic or something akin to this.  Likewise, while he has complained of depression and anxiety, there is no objective evidence in either his treatment records or the reports of his VA examinations that he has depression that is so severe as to prevent him from functioning independently, appropriately, and effectively.  While he has reported anger management problems, including at his job with a then coworker and former supervisor, he has not according to the VA compensation examiners had the level of impaired impulse control that is required for a rating higher than 50 percent.  The examiners specifically addressed this component and element of the disability in the reports of their evaluations of the Veteran.  Also keep in mind that he has a pending claim for a TDIU that must be further developed before being decided, so his occupational impairment attributable to his depressive disorder remains at issue, although the impact of his other service-connected disabilities must be considered as well when determining whether he is entitled to a TDIU.

While the Veteran's marital relationship is obviously impaired, as he has separated from his wife, he has lived with his mother for a lengthy period and the evidence does not show an inability to establish and maintain effective relationships.  

Overall then, his thoughts and activities, when reviewed in relation to the record as a whole, do not demonstrate a disability picture that most nearly approximates the next higher 70 percent rating.


The Board is mindful of the Veteran's lay assertions regarding the severity of his depressive disorder, but the Board must consider these lay assertions along with the other relevant evidence in the file, including the medical evidence as reflected in the results of his objective mental status evaluations.  And for the reasons and bases discussed, this other evidence shows his depressive disorder is 50-percent disabling versus the impairment contemplated by the higher 70 and 100 percent ratings.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three-step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for this disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, virtually all of the symptoms he claims to experience are listed in the applicable DC 9435.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 50 percent for the depressive disorder, NOS, is denied.


REMAND

The Veteran's remaining claims for service connection for a left shoulder and arm disability, a low back disability, and for a higher rating for the positive tuberculin and a TDIU require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

It appears the Veteran's original service treatment records (STRs) are missing from the claims file.  The RO's March 2007 rating decision indicates his STRs (formerly referred to as service medical records (SMRs)) from November 9, 2000 to March 12, 2006 were considered, so covering the entire period of his service.  But a review of the contents of the claims file prior to that rating decision reveals only a single STR, dated in July 2005.  In March 2007, the Veteran submitted photocopies of a few STRs, and a handwritten note on these records reads "Duplicate."  However, this is the only copy of such records that is contained in the claims file.  Later in March 2007, he submitted a request for copies of his STRs, and a May 2007 letter from the RO to him reflects that copies of his STRs were sent to him.  

A computer printout dated in December 2010 entitled "Folder Management" reflects that the Veteran's medical records had been requested from the Records Management Center (RMC).  The Board therefore deduces that his STRs were in the claims file at the time of the RO's March 2007 rating decision, but that these records since have been misplaced and remain unaccounted for.  These records are especially relevant to the Veteran's appeal for service connection for a left shoulder and arm disability and for a low back disability because they will address whether he had any notable complaints (relevant symptoms), treatment or diagnoses while in service.  There resultantly needs to be a search for these records.  

And if they are obtained, they of course then would need to be put in the claims file for consideration in this appeal.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159(c)(2) and (c)(3).  And if per chance these records are no longer available, for whatever reason, this would have to be acknowledged and the Veteran appropriately notified.  38 C.F.R. § 3.159(e).

Moreover, the Board finds that additional VA compensation examinations are needed regarding these claims for service connection for a left shoulder and arm disability and a low back disability, as the prior examinations are inadequate for rating purposes.  The March 2007 VA joints examination was performed without review of medical records or the claims file, and the April 2007 VA general medical examination also was performed without review of the claims file.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board therefore finds that it is necessary to afford the Veteran another VA medical examination to determine whether he has current disabilities of the left shoulder and arm and low back that are related to his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) .

As for the claim for a higher rating for the positive tuberculin, the Board sees that the Veteran contends he is entitled to special monthly compensation (SMC) for inactive tuberculosis.  See 38 C.F.R. § 3.350(g).  In a July 2010 rating decision, the RO denied an increase in a noncompensable rating for the positive tuberculin.  The Veteran was notified of that decision by way of a letter dated in July 2010.  

A timely notice of disagreement (NOD) was received from him in July 2010, in which he appealed for a higher rating.  He again contended that he was entitled to SMC for this disability.  In a November 2010 deferred rating decision, the RO indicated that adjudication of this issue had been deferred.

When a NOD has been filed regarding an issue, and a SOC has not been provided, the appropriate Board disposition is to remand the claim to the RO for issuance of a SOC rather than merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also then, in response, has to be provided time to complete the steps necessary to perfect his appeal of the claim to the Board - by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

And as for the remaining claim for a TDIU, the potential outcome of the claims for service connection and for an increased rating could in turn affect the outcome of this TDIU claim, so it is "inextricably intertwined."  See 38 C.F.R. § 4.16.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).


Moreover, although the Veteran has undergone VA examinations to evaluate his service-connected disabilities separately, a VA medical opinion has not yet been obtained concerning whether his service-connected disabilities, in combination, render him unemployable, meaning incapable of obtaining and maintaining employment that is substantially gainful versus just marginal.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  So a VA examination and opinion are needed concerning this issue, as well.  VA may not deny this TDIU claim without producing evidence, as distinguished from mere conjecture, indicating his 
service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment versus just marginal employment.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).

Lastly, in the event he has received any additional treatment for the disabilities still at issue, these additional records would need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a SOC concerning his claim of entitlement to an increased rating (including SMC under 38 C.F.R. § 3.350(g)) for his positive tuberculin.  He also must be advised of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.302(b).  Only if an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.


2.  Contact the Veteran and the appropriate records repositories in an attempt to obtain complete copies of his STRs.  The RO should search its file banks for these records, since it appears they were in the RO's possession at the time of the March 2007 rating decision, and as recently as May 2007 (see May 7, 2007 RO letter to the Veteran).

If it is determined these records are no longer available, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a left shoulder, left arm, or back disability since service.  With his authorization, obtain any records that are not duplicates of those in the claims file.  Also notify him of any inability to obtain any identified records.  38 C.F.R. § 3.159(e).

4.  Next schedule a VA orthopedic examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current disability of the left shoulder, left arm, or low back is related to the Veteran's military service or dates back to his service.  To facilitate providing this requested medical comment, the claims file and STRs must be made available to the examiner for review of the pertinent history of these claimed disabilities.

The examiner must discuss the underlying medical rationale for all opinions expressed, if necessary citing to specific evidence in the file.


5.  Also schedule an necessary additional VA medical examinations for an opinion concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal.  The examiner must be provided the Veteran's claims file for review and consideration of all disabilities that are service connected.

The examiner must also bear in mind the Veteran's level of education, prior work experience and training, but not his age and any occupational impairment that is the result of disabilities that are not service connected.

The examiner must discuss the underlying medical rationale of the opinion on employability, if necessary citing to specific evidence in the file.

6.  Then readjudicate these claims for service connection for a left shoulder and arm disability and a low back disability, and for a TDIU, in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


